— Appeal from judgment Supreme Court, New York County, entered on September 7, 1978, unanimously dismissed without costs. Order, Supreme Court, New York County, entered on December 20, 1978, deemed as one denying renewal, unanimously affirmed, without costs or disbursements. This proceeding arises out of a motor vehicle accident which occurred on September 27, 1976, between a vehicle operated by respondent, Morales, and a vehicle owned by one Martinez. It is conceded that Martinez was insured by Travelers Insurance Company, prior to the accident and the sole question before this court is Aetna’s claim that a prior notice of cancellation of insurance sent to Martinez by Travelers was not valid. Respondent Morales moved for arbitration and petitioner-appellant Aetna moved to stay the arbitration, submitting a copy of the letter of cancellation and alleging that there was a question as to its validity because the 12-point type, required by section 313 of the Vehicle and Traffic Law, was not complied with. Section 313 of the Vehicle and Traffic Law mandates that any notice of cancellation of insurance be set forth in print that shall *834not be smaller than 12-point. There müst be strict compliance with the requirements set forth in section 313 of the Vehicle and Traffic Law to effectively cancel an insurance policy. Anything less than that required by the statute would" not be a valid cancellation notice. (Duhs v Royal Globe Ins. Co., 63 AD2d 992.) There is nothing before this court to enable it to come to an informed decision as to the size of the print set forth in the notice of cancellation. Concur—Sandler, Bloom and Ross, JJ.; Fein and Lynch, JJ., concur in separate memoranda as follows: